 

  
 

 

 

 

UNITED STATES DISTRICT COURT | USDC Si. .'y
SOUTHERN DISTRICT OF NEW YORK | DOCUME!”
ee x || ELECTR ' » PEELED
DAMON WHEELER, || DOC #_. jes
a | DATE Fi! ae
Plaintiff, : petrsegereeitame : sper
v. ORDER
P.O. N. DEYOUNG; G. NEILSON; SGT.
MAGSAMEN; and THE CITY OF : 16 CV 8857 (VB)
MIDDLETON,
Defendants. :
re ee a tp tf tet td Se SOE Hh ty te MA x

This action is stayed pending resolution of plaintiffs criminal appeal before the New
York Court of Appeals. (See Doc. #37).

By Order dated September 6, 2019, the Court directed plaintiff, who is proceeding pro se
and in forma pauperis, to notify the Court in writing, by December 3, 2019, and every 90 days
thereafter, of the status of his criminal appeal. (Doc. #68),

Plaintiff has failed to comply with the September 6 Order. The Court reminds plaintiff
that its Orders are not mere suggestions.

In view of plaintiff's pro se status, the Court sua sponte extends to January 24, 2020,
plaintiff's time to notify the Court of the status of his criminal appeal.

If plaintiff fails to comply with this Order, his case may be dismissed for failure to
prosecute and failure to comply with court orders. Fed. R. Civ. P. 41(b).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.
Dated: December 20, 2019

White Plains, NY
SO ORDERED:

 

Vincent L. Briccetti
United States District Judge
